Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Status:
	Claims 7, 14-22 and 32 have been cancelled.
	Claims 1-6, 8-13, 23-31 and 33-35 are pending.
	Claims 10-13 and 23-31 are withdrawn.

Withdrawn rejections
Applicant's amendments and arguments filed 4/5/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments and arguments are persuasive to overcome the rejections of record.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, 23 and 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 6/26/19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Additionally, claims 24-30 are rejoined as they also depend from claim 1.
the restriction requirement as set forth in the Office action mailed on 6/26/19is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as discussed in the interview summary of 3/9/21, neither Caldwell et al. (US 6284503) nor Rowley et al. (US 20040063206) are directed to implantable scaffolds. It is the Examiner’s position that the scaffolds disclosed by the art of record are not implantable and the ordinary artisan would not consider their disclosures to be remotely related to implantable scaffolds. In contrast, the instantly claimed scaffolds are implantable. Therefore, the instantly claimed subject matter is free of the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1-6, 8-13, 23-31 and 33-35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613